Title: To George Washington from Colonel Goose Van Schaick, 6 October 1778
From: Van Schaick, Goose
To: Washington, George


          
            May it please your Exellency
            Continental Vilage [N.Y.]October 6th 1778
          
          I have this Moment been informed that a Ship, a Tender & a Galley, are Standing up the River, they where seen off Tallers Point about Ten oClock this morning, under Sail, I have sent off a party of Fifty Men, well officered, to bring off a number of Boats lying at Kings Ferry.
          Your Exellency may rest assured, that if I receive, any further inteligence of the Motions of the Enemy, it shall be forwarded as Soon as possible. I am with perfect Esteem, Your Exellencies most humble Servt
          
            G.V. Schaick
          
        